3-17-15

PROPOPSED INVESTMENT TERM SHEET

 

between

 

EVENT CARDIO GROUP, INC.

 

and

 

(R.J. Capital Management, Ltd.)





 

This term sheet (“Term Sheet”) between Event Cardio Group Inc. (“ECGI”), a
Nevada Corporation with its principle place of business at 2798 Thamesgate Dr.,
Mississauga, Ontario, Canada L4T 4E8, and (R. J. Capital Management, Ltd.), a
Hong Kong corporation with an address at ____________, Hong Kong, sets forth the
understanding of the parties regarding R. J. Capital Management, Ltd.’s proposed
purchase of securities issued by ECGI. Immediately following the execution of
this Term Sheet, the parties shall undertake to formalize this Term Sheet in a
Securities Purchase Agreement.

 

This term sheet is non-binding and subject to the parties entering into formal
agreements setting forth their respective rights and obligations. Such
agreements shall contain customary representations, warranties and
indemnifications.

 

Confidentiality

 

The existence of this Term Sheet, all of its individual terms and conditions and
the purchase or issuance contemplated hereby are of a confidential nature and
shall not be disclosed by ECGI to anyone, except its management, board members,
advisors, legal counsel and auditors, without the written consent of R. J.
Capital Management, Ltd .

 

 



Preliminary Terms

 

Issuer:

Event Cardio Group Inc. (OTC: ECGI)

 

Investor:

R. J. Capital Management, Ltd. or its affiliate

 

Securities Offered:

Common Stock

 

Transaction Amount:

US$4 million

 

Valuation:

Post-money US$20 million on a fully diluted basis. There are currently 92
million shares outstanding and 5,000,000 shares issuable upon exercise of
outstanding options, warrants and convertible debt. Investor will own 24,250,000
shares representing approximately 20% of ECGI’s outstanding common stock. If
shares or options or other rights exercisable for or convertible into shares of
ECGI are issued prior to closing, the number of shares to be issued to Investor
will be adjusted so as to equal 20% of ECGI’s outstanding common stock
post-deal.

 

Structure:

Investor invests $4 million into the public company at closing.

 

   

 

Joint Venture:

 

 

 

 

 



ECGI and the Investor will form a Joint Venture which will have exclusive
distribution and manufacture rights to the BreastCare DTSTM in China. The
initial capitalization of the JV will be $5 million of which $4 million will be
contributed by the Investor and $1 million will be contributed by ECGI.
Initially, the ownership of the JV will be Investor – 80%; ECGI – 20%. Investor
will have the right to invest an additional $5 million prior to dilution of
ECGI’s 20%..

 

Use of Proceeds:

ECGI will use the proceeds to commercialize the BreastCare DTSTM device in North
America and the People’s Republic of China

 

Governing Law:

New York Law

 

Others: The parties acjnowledge that the execution of the Securities Purchase
Agreement is subject to R. J. Capital Management, Ltd’s due diligence to its
satisfaction.



 

Timing;



This offer will remain open only until 5 PM, March 15, 2015 (Hong Kong Time),
and may not be accepted after that date. If accepted, the transaction
contemplated hereby must closing no later than April 1, 2015, subject to the
right of R. J. Capital Management, Ltd to extend the closing for up to 15 days
by the payment of $1,000,000 of the $4,000,000 subscription amount. Upon payment
of such $1,000,000, ECGI shall issue to the investor shares representing 5% of
the then outstanding shares of ECGI on a fully diluted basis.

 

This term sheet does not constitute or evidence a binding offer or agreement,
nor shall it or any discussions or course of conduct impose any obligation or
liability on any of the Parties until copies have been executed and delivered by
both parties. A binding agreement with respect to the proposed transaction will
arise only after the Investor has completed its due diligence (with results
satisfactory to them) and mutually satisfactory definitive agreements have been
negotiated and executed (it being understood that the Parties shall not have any
obligation or commitment to enter into such definitive agreements).

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first stated above.

 

 

Event Cardio Group Inc.

 

 

 

By: ___/s/ John Bentivoglio_______________

Name: John Bentivoglio

Title: President

 

Agreed and accepted as of the 17th March, 2015

R. J. Capital Management, Ltd

 

 

 

By: ___/s/ Songge Teng_______________

Name: Songge Teng

Title: Director

 

Agreed and accepted as of 17th March 2015

 

   

